Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 8, 14, and 21 recite a mental process because the claims recite a method that receives order information and plans a path based on the received information.  This is a method of evaluation that can be performed in the human mind.  The mere nominal recitation of a server, terminal, receiver, memory, processor, and transmitter does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving and planning in a computer environment.  The claimed server, terminal, receiver, memory, processor, and transmitter are recited at a high level of generality and are merely invoked as a tool to perform the process of receiving information and planning a path based on the received information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes 
	Claims 2-26 are directed to substantially the same abstract idea as claims 1, 8, 14, and 21 and are rejected for substantially the same reasons.  Claims 2, 9, 15, and 22 further narrow the abstract idea of claims 1, 8, 14, and 21 by e.g., further specifies that the received information includes a user-specified non-transit address not included in the path.  Claims 7 and 20 further narrow the abstract idea of claims 1 and 14 by e.g., further defining that a library is updated with a path when the delivery is performed on the path a threshold number of times.  These are processes that can be performed in the human mind.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 3-6, 10-13, 16-19, 23-26 recite a mental process because the claims recite a method that calculates a first additional express fee, a first additional time, a first express fee, and a first estimated arrival time.  This is a method of evaluation that can be performed in the human mind.  The mere nominal recitation of a server, terminal, receiver, memory, processor, and transmitter does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of calculating values in a computer environment.  The claimed server, terminal, receiver, memory, processor, and transmitter are recited at a high level of generality and are merely invoked as a tool to perform the process of calculating values. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 3-6 and 16-19 recite the additional element of pushing the calculating values to a terminal.  These processes do not integrated the judicial exception into a practical application.  Instead, the pushing of data limitations merely add insignificant extra-solution activity to the judicial exception.  
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concept of concepts of receiving and planning in a computer environment.  In addition, the pushing of data limitations are judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink" (emphasis added))).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang (U.S. Patent Application Publication No. 2016/0048802) in view of Kim (U.S. Patent Application Publication No. 2016/0098677).
	Luwang teaches a logistics path planning method, implemented by a logistics server or a terminal, comprising:  receiving or obtaining order information from a terminal, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises a user-specified transit address (see [0006] “The transportation module may be configured to receive order information for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”).
	Luwang does not explicitly teach, however Kim teaches sending, the order information to a logistics server to enable the logistics server to plan a first logistics path based on the shipper address, the configuration address information, and the consignee address, wherein the first logistics path comprises the transit address (see Claim 13 “determining the shipment route from the origin to the destination further comprises determining a third country for the shipment route based on the second  country, wherein the intermediate destination is in the third country, wherein the intermediate 
destination is a destination area processing center”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a shipment route based on the origin, intermediate destination, and destination as taught in Kim with the shipping method of Luwang with the motivation to enable carriers to deliver a package to a destination (Kim [0083]).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Mason (U.S. Patent Application Publication No. 2016/0334236).
	Luwang and Kim teach the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Mason teaches wherein the configuration address information further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a route that does not include a user-specified non-transit address as taught in Mason with the shipping method of Luwang with the motivation to enable the use of a faster route (Mason [0042]).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Chowdhary (U.S. Patent Application Publication No. 2004/0044582).
	Luwang and Kim teach the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches wherein after planning the first logistics path or after sending the order information, the logistics path planning method further comprises:  calculating a first additional express fee or receiving a first additional express fee from the logistics server, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path; and pushing the first additional express fee to the terminal (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from ground and delivery in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating a first additional express fee that is a difference between the overnight ground delivery fee and the ground delivery fee (first express fee and second express fee) as taught in Chowdhary with the shipping method of Luwang with the motivation to enable the user to upgrade to a faster shipping method (Chowdhary [0127]).  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Fischer (U.S. Patent No. 4,991,829).
	Luwang and Kim teach the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Fischer teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first additional time or receiving a first additional 546614-v3/4747-077006Atty. Docket No. 4747-07700 (85204119US03) time from the logistics server, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport 
means reaches their respective end positions”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of calculating the difference between a first transport duration and a second transport duration as taught by Fischer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would 
	Luwang does not explicitly teach, however Fischer teaches pushing the first additional time to the terminal (see [0145] “The information received by the shipment coordination service 420 can also include, but is not limited to, number of packages, package information, type and level of service, time frame and other information associated with the shipment of the package from the origin to the destination,” [0175] “the system provides an output to the user that provides the current status of the shipment to the user. The output can also provide information associated with the previous segments of the shipments, such as delivery dates and times”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of pushing time data related to the shipment of a package to a shipment coordination service and a user as taught in Kim with the shipping method of Luwang with the motivation to enable the shipment coordination service to coordinate shipment of the package from the origin location and also to enable the user to track delivery of the package (Kim [0166], [0175]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Willoughby (U.S. Patent Application Publication No. 2004/0083233).
	Luwang and Kim teach the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first express fee used for delivery performed through the first logistics path or receiving a first express fee from the logistics server, wherein the first express fee is for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international 
rates for various shipping rates such as Express Mail”), and

pushing the first express fee to the terminal (see [0073] “E-commerce server 120 sends the 
rate information to the end-user at client system 101 through network 110”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating an express fee and pushing the express fee to a terminal as taught in Willoughby with the shipping method of Luwang with the motivation to enable the method to “display the rate information to the end-user” (Willoughby [0073]).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Parruck (U.S. Patent Application Publication No. 2016/0371643).
	Luwang and Kim teach the limitations of claims 1 and 8 as discussed above.  Luwang does not explicitly teach, however Parruck teaches wherein after planning the first logistics path or sending the order information, the logistics path planning method further comprises:  calculating a first estimated arrival time for delivery performed through the first logistics path or receiving a first estimated arrival time from the logistics server, wherein the first estimated arrival time is for delivery performed through the first logistics path; and pushing the first estimated arrival time to the terminal (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of sending an estimated time of arrival for a shipment as taught by Parruck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
shipping method where an ETA is sent to shipper.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Scofield (U.S. Patent Application Publication No. 2017/0003137).
	Luwang and Kim teach the limitations of claim 1 as discussed above.  Luwang does not explicitly teach, however Scofield teaches wherein after planning the first logistics path, the logistics path planning method further comprises:  marking the first logistics path when delivery is performed through the first logistics path; accumulating a quantity of marking times that the first logistics path is marked; and updating a path planning map library with the first logistics path when the quantity of marking times is greater than a preset threshold of a quantity of times, wherein the path planning map library comprises a plurality of paths (see Abstract “The trips and terminals may be evaluated to determined preferred trips that the user travels above a travel frequency threshold (e.g., routes that the user prefers to travel when going to a terminal, such as routine routes to a grocery store, work, etc.),” [0022] “a trip may be determined as a preferred trip based upon an occurrence of the trip between a first terminal (e.g., work) and a second terminal (e.g., the soccer field) exceeding a trip frequency threshold indicative of the user routinely and/or frequently taking a route of the trip between the terminals (e.g., a routinely traveled route by the user from work to the soccer field),” [0029] “The route 
prediction component 502 may evaluate the trip library 504 using the condition to determine that there is a relatively high likelihood, given the condition of Monday morning on a non-holiday, that the user will leave home in an hour to travel to a coffee shop (e.g., a conditional likelihood within the trip library 504 
may indicate the relatively high likelihood that the user will travel to a coffee shop terminal using a 
route of a preferred trip previously traveled by the user to the coffee shop terminal a threshold number 
of times)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of updating a library with a route when the number of times the route is travelled is above a threshold as taught in Scofield with the shipping method of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim.
	Luwang teaches a logistics server, comprising: a receiver configured to receive order information from a terminal, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises 546614-v3/4747-077007Atty. Docket No. 4747-07700 (85204119US03) a user-specified transit address (see [0006] “The transportation module may be configured to receive order information for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”).
	Luwang does not explicitly teach, however Kim teaches a memory coupled to the receiver and configured to store programming instructions; and a processor coupled to the memory and the receiver, wherein, the programming instructions cause the processor to be configured to (see [0186] “The elements of a method, process, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module stored in one or more memory devices and executed by one or more processors, or in a combination of the two”)
	plan a first logistics path based on the shipper address, the configuration address information, and the consignee address, and wherein the first logistics path comprises the user-specified transit address (see Claim 13 “determining the shipment route from the origin to the destination further comprises determining a third country for the shipment route based on the second country, wherein the intermediate destination is in the third country, wherein the intermediate destination is a destination area processing center”).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Mason.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Mason teaches wherein the first logistics path further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a route that does not include a user-specified non-transit address as taught in Mason with the shipping method of Luwang with the motivation to enable the use of a faster route (Mason [0042]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Chowdhary.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches wherein the programming instructions further cause the processor to be configured to calculate a first additional express fee, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from 
	wherein the logistics server further comprises a transmitter coupled to the processor and configured, to push the first additional express fee to the terminal (see “[0036] Notification and alert manager 40 is a software module residing within transaction coordinator 30 that broadcasts information, such as the potential for a transaction, to the various vendors at certain times, using multiple means of communication (such as email, fax, instant messaging, cellular paging, etc.)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating a first additional express fee that is a difference between the overnight ground delivery fee and the ground delivery fee (first express fee and second express fee) as taught in Chowdhary with the shipping method of Luwang with the motivation to enable the user to upgrade to a faster shipping method (Chowdhary [0127]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Fischer.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Fischer teaches wherein the programming instructions further cause the processor to be configured to calculate a first additional time, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport means reaches their respective end positions”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of calculating the 
	Luwang does not explicitly teach, however Fischer teaches wherein the logistics server further comprises a transmitter coupled to the processor and configured to push the first additional time to the terminal (see [0145] “The information received by the shipment coordination service 420 can also include, but is not limited to, number of packages, package information, type and level of service, time frame and other information associated with the shipment of the package from the origin to the destination,” [0175] “the system provides an output to the user that provides the current status of the shipment to the user. The output can also provide information associated with the previous segments of the shipments, such as delivery dates and times”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a transmitter configured to push time data related to the shipment of a package to a shipment coordination service and a user as taught in Kim with the shipping method of Luwang with the motivation to enable the shipment coordination service to coordinate shipment of the package from the origin location and also to enable the user to track delivery of the package (Kim [0166], [0175]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Willoughby.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches wherein the programming instructions further cause the processor to be configured to calculate a first express fee used for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international rates for various shipping rates such as Express Mail”), and
	wherein the logistics server further comprises a transmitter coupled to the processor and configured to push the first express fee to the terminal (see [0073] “E-commerce server 120 sends the 
rate information to the end-user at client system 101 through network 110”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating an express fee and pushing the express fee to a terminal as taught in Willoughby with the shipping method of Luwang with the motivation to enable the method to “display the rate information to the end-user” (Willoughby [0073]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Parruck.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Parruck teaches wherein the programming instructions further cause the processor to be configured to calculate a first estimated arrival time for delivery performed through the first logistics path, and wherein the logistics server further comprises a transmitter coupled to the processor and configured, to push the first estimated arrival time to the terminal (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of sending an estimated time of arrival for a shipment as taught by Parruck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
shipping method where an ETA is sent to shipper.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Scofield.
	Luwang and Kim teach the limitations of claim 14 as discussed above.  Luwang does not explicitly teach, however Scofield teaches wherein the programming instructions further cause the processor to be configured to:  mark the first logistics path when delivery is performed through the first logistics path; accumulate a quantity of marking times that the first logistics path is marked; and update a path planning map library with the first logistics path when the quantity of marking times is greater than a preset threshold of a quantity of times, wherein the path planning map library comprises a plurality of paths (see Abstract “The trips and terminals may be evaluated to determined preferred trips that the user travels above a travel frequency threshold (e.g., routes that the user prefers to travel when going to a terminal, such as routine routes to a grocery store, work, etc.),” [0022] “a trip may be determined as a preferred trip based upon an occurrence of the trip between a first terminal (e.g., work) and a second terminal (e.g., the soccer field) exceeding a trip frequency threshold indicative of the user routinely and/or frequently taking a route of the trip between the terminals (e.g., a routinely traveled route by the user from work to the soccer field),” [0029] “The route prediction component 502 
may evaluate the trip library 504 using the condition to determine that there is a relatively high likelihood, given the condition of Monday morning on a non-holiday, that the user will leave home in an hour to travel to a coffee shop (e.g., a conditional likelihood within the trip library 504 may indicate the relatively high likelihood that the user will travel to a coffee shop terminal using a route of a preferred trip previously traveled by the user to the coffee shop terminal a threshold number of times)”).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim.
	Luwang teaches a memory configured to store programming instructions; a processor coupled to the memory, wherein the programming instructions cause the processor to be configured to (see [0026] “The system 100 may include a transportation module 101 configured to compute a transportation plan 120 for the regional logistics network 150, at least one processor 127, and a non-transitory computer-readable medium 128 storing executable instructions, that when executed by the at least one processor 127 are configured to implement the transportation module 101 and the functionalities described herein”);
	obtain order information, wherein the order information comprises a shipper address, a consignee address, and configuration address information, and wherein the configuration address information comprises a user-specified transit address (see [0006] “The transportation module may be configured to receive order information for a plurality of orders indicating … geographical information providing location information for the customers, the hubs, and the depots,” [0020] “a regional logistics network may include customers, depots (e.g., origin depots and destination depots), and hubs that serve as immediate package transfer locations between the depots”).
	Luwang does not explicitly teach, however Kim teaches a transmitter coupled to the processor and configured, to send the order information to a logistics server to enable the logistics server to plan a first logistics path based on the shipper address, the configuration address information, and the consignee address, wherein the first logistics path comprises the user-specified transit address (see Claim 13 “determining the shipment route from the origin to the destination further comprises 
determining a third country for the shipment route based on the second country, wherein the intermediate destination is in the third country, wherein the intermediate destination is a destination 
area processing center”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a shipment route based on the origin, intermediate destination, and destination as taught in Kim with the shipping method of Luwang with the motivation to enable carriers to deliver a package to a destination (Kim [0083]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Mason.
	Luwang and Kim teach the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Mason teaches wherein the configuration address information further comprises a user-specified non-transit address, and wherein the first logistics path does not comprise the user-specified non-transit address (see [0015] “the user-specified portion of the route includes an indication of one or more areas in the road network to avoid. Further, the one or more areas in the road network to avoid can include one or more of the following: one or more road links, a city, or a subset of a city”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a route that does not include a user-specified non-transit address as taught in Mason with the shipping method of Luwang with the motivation to enable the use of a faster route (Mason [0042]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Chowdhary.
Luwang and Kim teach the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Chowdhary teaches further comprising a receiver coupled to the processor and configured to receive a first additional express fee from the logistics server, wherein the first additional express fee is a difference between a first express fee used for delivery performed through the first logistics path and a second express fee used for delivery performed through a predetermined logistics path (see [0127] “vendor 1 contacts the customer and offers to "upgrade" the shipping type from ground and delivery in 5 business days to "overnight ground"# at an additional cost of $10. The customer thus pays $17 for having the item delivered overnight ($7 original shipping cost+$10 upgrade)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a first additional express fee that is a difference between the overnight ground delivery fee and the ground delivery fee (first express fee and second express fee) as taught in Chowdhary with the shipping method of Luwang with the motivation to enable the user to upgrade to a faster shipping method (Chowdhary [0127]).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Fischer.
	Luwang and Kim teach the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Fischer teaches further comprising a receiver coupled to the processor and configured to receive a first additional time from the logistics server, wherein the first additional time is a difference between a first delivery duration used for delivery performed through the first logistics path and a second delivery duration used for delivery performed through a predetermined logistics path (see Claim 1 “calculating the time difference between the time that said first and second transport 
means reaches their respective end positions”).
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Willoughby.
	Luwang and Kim teach the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Willoughby teaches further546614-v3/4747-077001 1Atty. Docket No. 4747-07700 (85204119US03) comprising a receiver coupled to the processor and configured to receive a first express fee from the logistics server, wherein the first express fee is for delivery performed through the first logistics path (see [0065] “The rate calculation API's provide access to domestic and/or international rates for various shipping rates such as Express Mail”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving an express fee and pushing the express fee to a terminal as taught in Willoughby with the shipping method of Luwang with the motivation to enable the method to “display the rate information to the end-user” (Willoughby [0073]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luwang in view of Kim and Parruck.
	Luwang and Kim teach the limitations of claim 21 as discussed above.  Luwang does not explicitly teach, however Parruck teaches further comprising a receiver coupled to the processor and configured to receive a first estimated arrival time from the logistics server, wherein the first estimated arrival time is an arrival time obtained from the logistics server for delivery performed through the first logistics path (see [0034] “Upon determining a shipment destination, the computer server(s) 102 may send a notification to a shipper computing device (114-116) that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping process of Luwang the process of receiving an estimated time of arrival for a shipment as taught by Parruck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a 
shipping method where an ETA is sent to shipper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Poppen (U.S. Patent No. 9,304,008) teaches user preferences that include avoiding toll roads.
	Kunath (U.S. Patent Application Publication No. 2012/0232787) teaches that a driver of a car may input or otherwise select a preference for avoiding a route through a mountain range in order to save power and to preserve the engine of the car.
	Bailey (U.S. Patent Application Publication No. 2016/0335568) teaches carrier objectives and/or constraints may include route information including a region of operation and locations to avoid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628